DETAILED ACTION
The following action is in response to the pre-appeal request of April 27, 2021 and the pre-appeal decision dated June 1, 2021. Currently, claims 2-8 are pending with claim 1 cancelled. The following is a response to the June 1, 2021 pre-appeal decision.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sanjay Bagade on June 10, 2021.
The application has been amended as follows: 

Please amend lines 10-11 of claim 2 to read as: “using reflectometry based on microwave energy supplied to the flexible microwave antenna to determine a position of the flexible microwave antenna at the desired region of target tissue.”
Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted in the June 1, 2021 pre-appeal brief review decision, the result of the conference was that prosecution was to be reopened. Upon reopening of the prosecution, the Examiner has updated the search, but has 
Previously, Rosen (US Pat. No. 5,129,396) was cited by the Examiner as the closest prior art of record to independent claim 2. During the pre-appeal review, Rosen was found to be deficient in providing for the use of reflectometry to determine a position of the flexible microwave antenna at the desired region of target tissue. While Rosen is specifically concerned with using reflectometry to determine balloon diameter/expansion, such was found after the panel review, to not anticipate that such is equivalent to determining a position of the flexible microwave antenna at the desired region of target tissue. 
Upon further search, while references such as Hareyama et al. (US Pat. No. 6,381,483 B1) and Moorman et al. (US Pat. No. 6,306,132 B1) were identified by the Examiner as being relevant to microwave systems that also use reflection-based imaging technology to determine a position of the device at a target tissue site, such imaging techniques are not “based on microwave energy supplied to the flexible microwave antenna” as set forth in the Examiner’s amendment above. The Examiner has failed to find any reference, whether alone or in any fair combination, that provides for each and every limitation set forth in independent claim 2 including the specific use of reflectometry based on microwave energy supplied to the flexible microwave antenna to determine a position of the flexible microwave antenna at the desired region of target tissue. As such, claims 2-8 are allowable over the prior art.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794